IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                      June 4, 2003 Session

       STANLEY A. GUNTER v. LABORATORY CORPORATION OF
                  AMERICA, d/b/a LABCORP, ET AL.

                       Appeal by permission from the Court of Appeals
                             Circuit Court for Davidson County
                        No. 01-C-2890 Thomas W. Brothers, Judge


                   No. M2002-00600-SC-R11-CV - Filed December 19, 2003


We granted permission to appeal to determine the applicable statute of limitations in this action
against a laboratory that analyzes blood for purposes of providing evidence in paternity cases. The
trial court ruled that the case was “governed by the applicable one year statute of limitations” in
Tennessee Code Annotated sections 28-3-104 and 29-26-116, which refer to injuries to the person
and medical malpractice claims, and dismissed the action because the suit was filed outside the one-
year limitation. The intermediate court applied the three-year statute of limitations applicable to
suits for recovery of monetary damages for injuries to personal property and, thereby, reversed the
trial court’s ruling. We conclude that this action sounds in negligence rather than medical
malpractice. Further, we conclude that the economic loss sustained by the plaintiff is an injury to
property rather than to the person. Thus, we hold that the three-year statute of limitations for injury
to personal property applies. Accordingly, we affirm the judgment of the Court of Appeals and
remand the case to the trial court for further proceedings consistent with this opinion.

  Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals Affirmed
             and Case Remanded to the Circuit Court for Davidson County

ADOLPHO A. BIRCH, JR., J., delivered the opinion of the court, in which FRANK F. DROWOTA , III,
C.J., and E. RILEY ANDERSON, JANICE M. HOLDER, and WILLIAM M. BARKER, JJ., joined.

William E. Godbold, III, and Cherie D. Jewell, Chattanooga, Tennessee, and Thomas J. Dement, II,
Nashville, Tennessee, for the appellant, LabCorp.

August C. Winter, Brentwood, Tennessee, for the appellee, Stanley A. Gunter.

                                              Opinion

                                 I. Facts and Procedural History

       The facts as alleged by the appellee, Stanley A. Gunter, reveal that a judgment establishing
paternity and ordering the payment of child support was entered against him based, in part, on the
results of a blood test performed by the appellant, Laboratory Corporation of America (d/b/a
LabCorp). The results of that test1 were issued on May 25, 1999, and indicated that there was a
99.94 % chance that Gunter was the father of J. C.2 Gunter asserted, however, that he never had
sexual relations with the mother of the child. Thus, he contended, in a complaint filed on September
21, 2001, that LabCorp negligently performed the paternity test and overstated the probability of
paternity. His complaint alleged negligence and breach of contract,3 and he sought damages in the
amount of the economic loss occasioned by the obligation imposed upon him to make child support
payments.

        LabCorp, contending that the one-year statute of limitations applicable to medical
malpractice claims or personal injury claims applied and had run prior to the filing of the complaint,
moved to dismiss the complaint for failure to state a claim upon which relief can be granted. See
Tenn. R. Civ. P. 12.02(6) (2003). Gunter responded that the three-year statute of limitations for
personal property tort actions should be applied instead. The trial court ruled that the case was
“governed by the applicable one year statute of limitations” in Tennessee Code Annotated sections
28-3-104 and 29-26-116. Tennessee Code Annotated section 29-26-116(a)(1) (2000) provides that
“[t]he statute of limitations in malpractice actions shall be one (1) year as set forth in [section] 28-3-
104.” Tennessee Code Annotated section 28-3-104 (2000) provides that the statute of limitations
for injuries to the person shall be commenced one year after the cause of action accrued. On appeal,
the Court of Appeals reversed the trial court’s ruling, holding that Gunter’s complaint stated a cause
of action for injuries to personal property, and thus is controlled by the three-year statute of
limitations set forth in Tennessee Code Annotated section 28-3-105. We granted permission to
appeal pursuant to Rule 11 of the Tennessee Rules of Appellate Procedure to determine the
applicable statute of limitations in Gunter’s action against LabCorp.

                                               II. Standard of Review

        On appeal to this Court, LabCorp challenges the sufficiency of the complaint, contending that
under the applicable one-year statute of limitations the complaint is time-barred. “The applicable
statute of limitations in a particular cause will be determined according to the gravamen of the
complaint.” Vance v. Schulder, 547 S.W.2d 927, 931 (Tenn. 1977). The determination of the
gravamen of the complaint is a question of law which may be appropriately addressed in a motion
to dismiss under Rule 12.02(6) of the Tennessee Rules of Civil Procedure.



         1
          Another test was performed by Laboratory Investments, a co-defendant in the case. That test indicated that
there was a 99.99 % chanc e that G unter was the father of J.C . Labo ratory Investm ents is not, however, a p arty to this
app eal.

         2
          In keeping with the Co urt’s policy, we ide ntify minor children by their initials.

         3
          The Co urt of Appe als held that the six-year statute o f limitations fo r contract actions did not apply in this
case. N either party raised this issue on app eal to o ur Co urt.

                                                             -2-
        A Rule 12.02(6) motion to dismiss for failure to state a claim upon which relief can
        be granted tests only the sufficiency of the complaint, not the strength of a plaintiff's
        proof as does, for example, a motion for a directed verdict. The failure to state a
        claim upon which relief can be granted is determined by an examination of the
        complaint alone. The basis for the motion is that the allegations contained in the
        complaint, considered alone and taken as true, are insufficient to state a claim as a
        matter of law. The motion admits the truth of all relevant and material averments
        contained in the complaint but asserts that such facts do not constitute a cause of
        action. In scrutinizing the complaint in the face of a Rule 12.02(6) motion to
        dismiss, courts should construe the complaint liberally in favor of the plaintiff, taking
        all allegations of fact therein as true. The motion should be denied unless it appears
        that the plaintiff can prove no set of facts in support of her claim that would entitle
        her to relief.

Cook By & Through Uithoven v. Spinnaker's of Rivergate, Inc., 878 S.W.2d 934, 938 (Tenn. 1994)
(citations omitted).

        Because this case comes to us upon a motion to dismiss, we are required to accept the facts
alleged in the complaint as true and to review solely the legal issue presented. Crews v. Buckman
Labs. Int’l, Inc., 78 S.W.3d 852, 855 (Tenn. 2002). Thus, this matter presents issues of law which
this Court reviews de novo with no presumption of correctness arising from the trial court’s
conclusions. Carvell v. Bottoms, 900 S.W.2d 23, 26 (Tenn. 1995).

                                             III. Analysis

        In this appeal, LabCorp contends that the Court of Appeals erred by applying the three-year
statute of limitations for personal property tort actions and asserts, instead, that Gunter’s claim is one
of medical malpractice subject to a one-year statute of limitations. According to LabCorp, Gunter’s
action accrued on May 25, 1999, when the report on the blood test was issued, and expired May 25,
2000, one year after the date the statute began to run. Gunter responds that the three-year statute of
limitations period for negligence actions is applicable in this case, and thus, that the Court of
Appeals correctly ruled that his complaint, filed on September 21, 2001, was not time-barred.

                   A. Negligence in Laboratory Testing as Medical Malpractice

        To determine which limitations statute controls Gunter’s claim against the laboratory, we
must first decide whether the claim sounds in medical malpractice or negligence. “[T]he distinction
between medical malpractice and negligence is a subtle one, for medical malpractice is but a species
of negligence and ‘no rigid analytical line separates the two.’” Weiner v. Lenox Hill Hosp., 673
N.E.2d 914, 916 (N.Y. 1996) (quoting Scott v. Uljanov, 541 N.E.2d 398, 399 (N.Y. 1989)).
Tennessee has attempted to distinguish medical malpractice from negligence. See Tenn. Code Ann.
§ 29-26-115; Bradshaw v. Daniel, 854 S.W.2d 865, 870 (Tenn. 1993).



                                                   -3-
        A claim of common law negligence requires proof of the following elements: a duty of care
owed by the defendant to the plaintiff; conduct falling below the applicable standard of care that
amounts to a breach of that duty; an injury or loss; cause in fact; and proximate or legal cause. White
v. Lawrence, 975 S.W.2d 525, 529 (Tenn. 1998). Medical malpractice actions are specifically
controlled by the medical malpractice statute, Tennessee Code Annotated section 29-26-115, which
essentially codifies the common law elements of negligence. Kilpatrick v. Bryant, 868 S.W.2d 594,
598 (Tenn. 1993). Section 29-26-115 places on the claimant the burden of proving the following
statutory elements: (1) the recognized standard of professional care; (2) that the defendant failed to
act in accordance with the applicable standard of care; and (3) that as a proximate result of the
defendant's negligent act or omission, the claimant suffered an injury which otherwise would not
have occurred.4 See Moon v. St. Thomas Hosp., 983 S.W.2d 225, 229 (Tenn. 1998).

        In distinguishing between the two claims, it should be noted that not all cases involving
health or medical entities sound in medical malpractice. See Pullins v. Fentress County Gen. Hosp.,
594 S.W.2d 663, 669 (Tenn. 1979) (indicating that medical malpractice statutes did not apply in the
determination of whether hospital breached its duty to keep hospital free from spiders); see also
Bradshaw v. Daniel, 854 S.W.2d 865, 870 (Tenn. 1993) (“[A physician-patient relationship] is not
necessary for the maintenance of an action based on negligence, and this Court has specifically
recognized that a physician may owe a duty to a non-patient third party for injuries caused by the
physician’s negligence . . . .”); Peete v. Shelby County Health Care Corp., 938 S.W.2d 693, 696
(Tenn. Ct. App. 1996) (holding that a complaint by patient that a piece of orthopedic suspension bar
above her hospital bed fell and struck the top of her head was a claim for ordinary negligence, not
medical malpractice, and thus patient was not required to prove statutory elements of malpractice
action). At the other end of the spectrum, the medical malpractice statute may extend to acts of non-
physicians, such as nurses, when they are involved in the medical treatment of a patient. Cf. Seavers
v. Methodist Med. Ctr., 9 S.W.3d 86, 96 (Tenn. 1999) (finding that based on the doctrine of res ipsa
loquitur, the appellant raised a genuine issue of material fact that nurses negligently restrained or
positioned patient’s arm while she was under their care, resulting in the damage to her right ulnar
nerve).


       4
           Section 29 -26-115 (a) provid es:

                   In a malpractice action, the claimant shall have the burden of proving by evidence as provided by
                   subsection (b ):

                    (1) The recognized standard of acceptable professional practice in the profession and the
                   specialty thereof, if any, that the defendant practices in the community in which the defendant
                   practices or in a similar com munity at the time the alleged injury or wron gful action occ urred ;

                    (2) T hat the d efendant acted with less than or failed to act with ordinary and reasonable care in
                   accordance with such standard; and

                    (3) As a proximate result of the defendant's negligent act or omission, the plaintiff suffered
                   injuries w hich wo uld no t otherw ise have occu rred.



                                                            -4-
       Although this Court has not specifically articulated the analysis to be used to distinguish an
ordinary negligence claim from a medical malpractice claim, the distinguishing feature is evident
from our review of the previously mentioned cases. When a plaintiff’s claim is for injuries resulting
from negligent medical treatment, the claim sounds in medical malpractice. See, e.g., Seavers, 9
S.W.3d at 86. When a plaintiff’s claim is for injuries resulting from negligent acts that did not affect
the medical treatment of a patient, the claim sounds in ordinary negligence. See, e.g., Bradshaw, 854
S.W.2d at 870. The New York courts have specifically addressed this issue and have concluded as
follows:

        a claim sounds in medical malpractice when the challenged conduct “constitutes
        medical treatment or bears a substantial relationship to the rendition of medical
        treatment by a licensed physician.” By contrast, when “the gravamen of the
        complaint is not negligence in furnishing medical treatment to a patient, but the
        hospital's failure in fulfilling a different duty,” the claim sounds in negligence.

Weiner, 673 N.E.2d at 916 (quoting Bleiler v. Bodnar, 479 N.E.2d 230, 234-35 (N.Y. 1985)). We
embrace this analysis and hold that when a claim alleges negligent conduct which constitutes or
bears a substantial relationship to the rendition of medical treatment by a medical professional, the
medical malpractice statute is applicable. Conversely, when the conduct alleged is not substantially
related to the rendition of medical treatment by a medical professional, the medical malpractice
statute does not apply.

        The crucial question here, then, is whether the services performed by LabCorp for Gunter
bear a substantial relationship to the rendition of medical treatment. Of course, there may be
circumstances where the analysis of a person’s blood could be substantially related to the rendition
of medical treatment. But when that analysis is performed to obtain a DNA profile for purposes of
paternity determination, no rendition of medical treatment is involved. See, e.g., Smith v. Katzman,
611 N.E.2d 1013, 1014 (Ohio Ct. App. 1992) (recognizing precedent that “negligent blood-grouping
analysis [done for a paternity suit] is not a claim that arises out of the medical diagnoses, care or
treatment of any person”). Thus, the core issue in this case –the adequacy of the laboratory’s blood
testing procedures–does not implicate issues of medical competence or judgment linked to Gunter’s
treatment. Accordingly, we hold that the medical malpractice statute and its concomitant one-year
limitation of actions have no application to Gunter’s claim.

        We acknowledge that this rule conflicts with language in the cases of Terry v. Niblack, 979
S.W.2d 583 (Tenn. 1998) and Miller v. Niblack, 942 S.W.2d 533 (Tenn. Ct. App. 1996). The courts
in those cases applied the medical malpractice statute to blood testing for paternity determination;
however, the issue of the propriety of applying the medical malpractice statute was not raised nor
was it pertinent to the outcome of the cases. Thus, we consider the language indicating that the
medical malpractice statutes apply to blood testing for a paternity determination to be obiter dictum
and not binding. See Shousha v. Matthews Drivurself Serv., Inc., 358 S.W.2d 471, 473-74 (Tenn.
1962) (noting that “a decision is authority for the point or points decided, and nothing more, and that
general expressions in an opinion are to be taken in connection with the case in which they were


                                                  -5-
used, and when they go beyond that, they are not authority for another case”).

                                        B. Nature of the Injury
        Concluding that the action in this case sounds in negligence, rather than medical malpractice,
we must now determine whether the injury was to the person or to property. This distinction is
important because a one-year statute of limitations applies to “injuries to the person,”5 whereas, a
three-year limitations period applies to injuries to property.6

        In holding that injuries to the person are not limited to physical injuries and that damage done
to a plaintiff’s reputation is an “injury to the person,” the Court has stated the following:

         It is then our conclusion that the phrase ‘injuries to the person’ as used in the instant
         statute is to be construed comprehensively and as contemplating its application to
         actions involving injuries that are other than physical. Its purpose is to include within
         that period of limitation actions brought for injuries resulting from invasions of rights
         that inhere in man as a rational being, that is, rights to which one is entitled by reason
         of being a person in the eyes of the law. Such rights, of course, are to be
         distinguished from those which accrue to an individual by reason of some peculiar
         status or by virtue of an interest created by contract or property.

Brown v. Dunstan, 409 S.W.2d 365, 367 (Tenn. 1966) (quoting Commerce Oil Ref. Corp. v. Miner,
199 A.2d 606 (R.I. 1964)). Similarly, this Court has “reject[ed] the notion that injury to property as
contemplated [by section 28-3-105] is limited to physical injury to property,” adopting instead the
opinion that a loss in value is also considered injury to property. Vance v. Schulder, 547 S.W.2d
927, 932 (Tenn. 1977). Thus, both of the limitations statutes involving property injuries and
personal injuries have been interpreted to apply to negligence claims for solely economic damages:
claims for economic damages arising from invasions of rights that “inhere in man as a rational
being” are governed by the limitations period for injuries to the person, see Brown, 409 S.W.2d at
367, and claims for economic damages arising from property rights are governed by the three-year
limitations period for injuries to property. See Tip’s Package Store, Inc., v. Commercial Ins.
Managing Inc., 86 S.W.3d 543, 552 (Tenn. 2001). Our final task, then, is to determine whether
Gunter’s alleged injuries arise out of his property rights or his rights as a “rational being.”

      Here, Gunter seeks monetary damages based on a financial obligation, his child support
payments, that he has incurred because of the blood test. His alleged economic injury does not arise


         5
           “(a) T he following ac tions shall be co mmenced within o ne (1) year after the cause of action accrue d:
(1) Actions for libel, for injuries to the person, false imprisonment, malicious prosecution, breach of marriage
promise . . . .” T enn. C ode Ann. § 28-3 -104 (a)(1) (2000).


         6
          “The follow ing actio ns shall be com menced within three (3) years from the accruing of the cause of action:
(1) Actions for injuries to personal or real property . . . .” Tenn. Code A nn. § 28-3-105 (200 0).



                                                           -6-
out of an invasion of a right which “inheres in man as a rational being” such as the right to a good
reputation. See Brown, 409 S.W.2d at 367. Accordingly, we must conclude that this cause of action
is governed by the three-year statute of limitations for injuries to property. Consequently, we affirm
the reversal of the trial court by the Court of Appeals.

                                          IV. Conclusion

       By this decision we conclude that the applicable statute of limitations for a negligence action
against a blood testing laboratory regarding a report which was used to impose child support
payments is the three-year statute of limitations for injury to property. Accordingly, we vacate the
order of the trial court dismissing the complaint as barred by the statute of limitations. We affirm
the Court of Appeals and remand the case for further proceedings.

       The costs of appeal are taxed to the Appellant, Laboratory Corporation of America, for which
execution may issue if necessary.

                                                       ___________________________________
                                                       ADOLPHO A. BIRCH, JR., JUSTICE




                                                 -7-